793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EARL E. WRIGHT, Plaintiff-Appellantv.DONALD N. KROSIN; EDWARD MAREK, Defendants-Appellees.
85-3645
United States Court of Appeals, Sixth Circuit.
5/5/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  CONTIE and RYAN, Circuit Judges; BROWN, Senior Circuit Judge.


1
This matter is before the Court upon the appellant's motion to proceed in forma pauperis and motion for appointment of counsel.  The appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record, appellant's motions and statement in support thereto, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Earl E. Wright is appealing the dismissal of his 42 U.S.C. Sec. 1985(3) action and the denial of his motion to proceed in forma pauperis on appeal.  In 1980 the appellant was convicted by a jury of two counts of armed robbery, 18 U.S.C. Sec. 2113(a) and (b).  In the present action, he has brought suit against the federal public defenders who represented him in his criminal case; the basis of his suit is ineffective assistance of counsel.  The district court found that his action was frivolous under 28 U.S.C. Sec. 1915(d) and denied appellant's motion to proceed in forma pauperis on appeal.  See Rule 24(a), Federal Rules of Appellante Procedure.


3
The district court was correct in its assessment of the case.  Allegations of ineffective assistance of counsel do not state a cause of action under 42 U.S.C. Sec. 1985(3).  See Griffin v. Breckenridge, 403 U.S. 88, 102-103 (1970).


4
Accordingly, it is ORDERED that the motion to proceed in forma pauperis and motion for appointment of counsel be denied.  This appeal is dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.